       Case 1:13-cr-00847-KMK Document 317 Filed 05/29/20 Page 1 of 1
         Case 1:13-cr-00847-KMK Document 316 Filed 05/28/20 Page 1 of 1
Andrew G. Patel
Attorney-at· Law
80 Broad Street, Suite 1900
New York, New York 10004
Apatel@apatellaw.com                                                   Telephone 212·349·0230

ByECF



                                           May 28, 2020




Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

                                    Re:    United States v. Joaquin Thatcher
                                           13 Cr. 847 (KMK)

 Dear Judge Karas:

        Mr. Thatcher has asked me to represent him on a motion for compassionate
 release. Accordingly, I respectfully request that Your Honor reappoint me pursuant to
 the Criminal Justice Act for that purpose.

         I hope this letter finds you, your family and your staff safe and well.

                                            Respectfully submitted,
       Granted.

       So Ordered.
                                             ls/Andrew Patel
                                            Andrew G. Patel


cc:     All counsel (by ECF)
